DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 16/979,041 filed 09/08/2020. Claims 1-14 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The examiner has accepted the drawing filed with this application as formal drawing. 
Specification
The disclosure is objected to because of the following informalities: the following sub-titles are missing from the specification as follows:
“Cross Reference to Related Applications” and the associated paragraph claiming priority as a 371 of a PCT. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-8, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (9,267,543). Suzuki discloses a tapered roller bearing comprising:
an outer ring (3) including an outer ring raceway surface (3a) on an inner circumferential surface;
 an inner ring (4) including an inner ring raceway surface (4a) on an outer circumferential surface;
 a plurality of tapered rollers (5) rotatably provided between the outer ring raceway surface (3a) and the inner ring raceway surface (4a); and 
a holder (2) for holding the plurality of tapered rollers (5) at substantially equal intervals in a circumferential direction, wherein
the holder includes a large-diameter-side annular part (8);
 a small-diameter-side annular part (7) coaxially arranged with the large-diameter-side annular part;
 a plurality of column parts (9) provided at substantially equal intervals in a circumferential direction and axially connecting the large-diameter-side annular part and the small-diameter-side annular part; and

the holder (2) is made of resin (se col. 3, lines 18-21), includes a first gap (se drawing illustration) between the axially inner end surface of the small-diameter-side annular part and the small-diameter-side end surface of the tapered roller, includes a second gap (see drawing illustration) between the axially inner end surface of the large-diameter-side annular part and the large-diameter-side end surface of the tapered roller, and is movable within a predetermined range along the axial direction,
among surfaces of the large-diameter-side annular part, at least the axially inner end surface has a certain roughness, the large-diameter-side annular part is provided with an oil retaining part (lubrication groove 11) retaining a lubricating oil, and
it is obvious that when holder is axially moved toward the small-diameter-side of the tapered roller, and it is apparent (due to the axial gap at both ends of the cage) oil retaining part comes into contact with the large-diameter-side end surface of the tapered roller, and when the holder is axially moved toward the large-diameter-side of the tapered roller, the oil retaining part is separated away from the large-diameter-side end surface of the tapered roller.
Regarding claim 2, Suzuki clearly discloses the oil retaining part (11), capable of retaining lubricating oil, includes a groove (11), an end of the groove (21a), which is contactable with the tapered roller, is arranged on the axially inner end surface of the large-diameter-side annular part (8), in a projection plane of the large-diameter-side end surface of the tapered roller on the axially inner end surface of the large-diameter-side annular part, and

the groove (11) supplies lubricating oil to the tapered roller from the end (21a) of the groove that is connected with the axially inner end surface of the large-diameter-side annular part (see fig. 1).
Regarding claim 3, Suzuki clearly discloses a corner (11c) between the groove capable of retaining the lubricating oil and the axially inner end surface of the large-diameter-side annular part has a sharp edge (see fig, 3).
Regarding claim 7, Suzuki clearly discloses the width of groove end (11c) is smaller than a width of the center of the groove.
Regarding claim 8, Suzuki clearly discloses the axially inner end surface (21a) of the large-diameter-side annular part is in a shape such that more than half of the ends of the grooves (11c) provided on the axially inner end surface of the large-diameter-side annular part are contactable with the large-diameter side end surface of the tapered roller at the same time, in the projection plane of the large-diameter-side end surface of the tapered roller on the axially inner end surface of the large-diameter-side annular part (see fig. 5).
Regarding claim 10, Suzuki clearly shows the opening angle of the circumferential side surface of the column part configuring the pocket is set to between 0 and 49 degrees inclusive (see figs. 2 and 3).
Regarding claim 14, Suzuki clearly discloses the bearing is used under a lubricated environment where lubricating oil is intermittently supplied to inside of the bearing, or where there is an extremely small amount of lubricating oil in the bearing. It should be noted that Suzuki clearly discloses the during operation the lubrication oil is .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki. Suzuki disclose the groove includes a groove bottom corner in a radial cross-section of the groove capable of retaining the lubricating oil is in an arc shape but fails to disclose
the arc shape of the groove bottom corner includes a maximum arc portion of radius set to 1/4 to 1/2 of a radial width of the groove; a radius of the arc shape of the groove bottom corner in the radial cross-section of the groove is decreased from a center toward the end of the groove; a depth of the end of the groove is smaller than a depth of a center of the groove. These limitations not disclose by Suzuki are structural possibilities of the invention and base on designed possibilities that involves change in the shape of the device and one of ordinary skill in the art the time the invention was .                                                                                                                          
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Hattori et al. (6,135,643). Suzuki discloses the holder (retainer/cage) includes a structure (see drawing illustration) in which an inner circumferential surface of the small-diameter-side inner ring, and a structure in which an inner circumferential surface of the small-diameter-side but fails to disclose the holder includes a structure in which an inner circumferential surface of the large-diameter-side annular part is radially guided by an outer circumferential surface of a large flange part of the inner ring. Hattori et al. discloses a holder (6) comprising the structure (see fig. 3A and 4c shown but not labeled) as a radially downward extending projection at the larger end rim 12). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the holder/retainer of Suzuki to include the radially extending projection structure of the large diameter-side annular part in view of Hattori et al. in order to prevent wear and to provide a constant gap between the inner surface of the rim and the outer surface of the larger flange of the inner ring. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of JP (2003-249038). Suzuki fails to disclose the axially inner end surface of the large-diameter-side annular part is in a concave spherical shape, and the large-diameter-side end surface of the tapered roller is in a convex spherical shape; and 
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Atwood (2,867,076). Suzuki fails to disclose the oil retaining groove pat includes a stepped part of the retaining lubricating oil. Atwood discloses an oil lubricating reservoir (50) (see claim 2, having a stepped function part for gradually supplying lubricant while maintaining lubricant in the reservoir. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the oil retaining groove of Suzuki to include the stepped part in view of Atwood in order to supply the lubricant oil via capillary action and to provide even distribution of the lubrication oil. 
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.  

    PNG
    media_image1.png
    800
    751
    media_image1.png
    Greyscale
                                                                                                                                                                        

    PNG
    media_image2.png
    469
    773
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656